DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 11, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATTARWALA (US 6,460,464 B1).
Regarding claim 6, Attarwala discloses a bullet cartridge (Figs. 1 & 2) comprising: a cylindrical cartridge wall 2; a cartridge base 3 secured to an end of the cartridge wall 2 ( the cartridge base 3 appears to be integrally secured to the end of the cartridge wall 2 in a manner similar to the cartridge base and cartridge wall shown in the applicants elected cartridge shown in Figs. 7 and 8), wherein a primer bore 5  is formed in the cartridge base 3, and wherein the primer bore 5 has a perimeter to form a primer bore registration surface; a counter-bore (unnumbered but shown as filled with the adhesive 6 in Fig. 2) formed superposed about the primer bore; a primer 4 secured in the primer bore 5 and registered against the primer bore registration surface; and, adhesive 6 positioned in the counter-bore about the primer.
Attarwala’s counter-bore (shown in Fig. 2, reference numeral 6 points to the adhesive filled counter-bore) comprises an annular bottom surface that is sloped inwardly and defines the opening into the primer bore 5 and the beginning of the primer bore registration surface (the circumference of the primer bore).   the perimeter of the primer bore.
Regarding claim 11, Attarwala’s counter-bore is annular.
Regarding claim 12, Attarwala’s counter-bore is concentric with, and shares the same longitudinal axis as, the primer bore 5.
Regarding claim 15, Attarwala’s counter-bore is formed with a regular geometric sidewall. 
Regarding claim 16, Attarwala’s counter-bore is dimensioned to be shallower in depth than the primer bore 5.
Regarding claim 17, Attarwala’s adhesive composition comprises a polymeric plasticizer that confers resistance to high temperatures thereto (col. 3, lines 45-53).
Regarding claims 18 and 19, Attarwala’s adhesive that “is dispensed in and about the primer cup/primer interface” (Attarwalla’s claim 10) assists in preventing the ingress of moisture into the primer cup 4 (col. 2, lines 26-31) thereby inherently at least filling any micro-voids between the primer and the primer registration bore surface.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. Attarwala’s counter-bore (shown in Fig. 2, reference numeral 6 points to the adhesive filled counter-bore) comprises an annular bottom surface that is sloped inwardly and defines the opening into the primer bore 5 and the beginning of the primer bore registration surface (the circumference of the primer bore).  Thus defined, Attarwala’s counter-bore reads on the applicants’ counter-bore as currently recited in claims 6, 11, 12, 15 and 16.





The lead line shown below points to the annular bottom surface of the Attarwala counter-bore that is sloped inwardly and defines the opening into the primer bore and the beginning of the primer bore registration surface (the circumference of the primer bore).  

    PNG
    media_image1.png
    422
    428
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641